


117 HRES 404 IH: Expressing support for the designation of the 17th day in May as “DIPG Awareness Day” to raise awareness and encourage research into cures for diffuse intrinsic pontine glioma (DIPG) and pediatric cancers in general.
U.S. House of Representatives
2021-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
117th CONGRESS
1st Session
H. RES. 404
IN THE HOUSE OF REPRESENTATIVES

May 17, 2021
Mrs. Dingell (for herself, Mr. Joyce of Ohio, Mr. Butterfield, Mr. Cleaver, Ms. Speier, Mr. Blumenauer, Mr. Cohen, Ms. Williams of Georgia, Mr. Levin of Michigan, Ms. Dean, Mr. Deutch, Ms. Pingree, Mr. LaMalfa, Ms. Salazar, Mr. Connolly, Mr. Vela, Mr. Rutherford, Mrs. Walorski, Mr. Lamb, Mr. Rush, Mr. Long, and Mr. Waltz) submitted the following resolution; which was referred to the Committee on Energy and Commerce

RESOLUTION
Expressing support for the designation of the 17th day in May as DIPG Awareness Day to raise awareness and encourage research into cures for diffuse intrinsic pontine glioma (DIPG) and pediatric cancers in general.


Whereas diffuse intrinsic pontine glioma (DIPG) affects 200 to 400 children in the United States each year with certain regularity; Whereas brain tumors are the leading cause of cancer-related death in children;
Whereas DIPG is the second most common malignant brain tumor of childhood; Whereas DIPG is the leading cause of childhood death due to brain tumors;
Whereas the median survival time is only 9 months postdiagnosis with treatment; Whereas 5-year survival is less than 1 percent;
Whereas, given the age at diagnosis and the average life expectancy, the number of life years lost annually because of DIPG is approximately 24,000 years of person life lost (calculated as the number of children diagnosed by average of male and female life expectancy from that median age, 300 × 80 = 24,000 years of person life lost annually); Whereas prognosis has not improved for children with DIPG in over 40 years; and
Whereas Federal funding for research for pediatric cancer should be increased to address the level of unmet medical need for this vulnerable population: Now, therefore, be it  That the House of Representatives—
(1)supports the designation of DIPG Awareness Day; (2)encourages all people of the United States to become more informed about diffuse intrinsic pontine glioma (DIPG) pediatric brain cancer, and the current challenges to the medical research system in designating sufficient research funding for pediatric cancers;
(3)supports expanded research to better understand DIPG, develop effective treatments, and provide comprehensive care for children with DIPG and their families; and (4)encourages public and private sources of research funding to elevate their consideration of the mortality rate of a type of cancer, as well as the life-years lost, as significant factors to be considered during the grant application process.

